  Case 8:21-cv-00975-KES Document 8 Filed 09/07/21 Page 1 of 1 Page ID #:29




                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No. 8:21-cv-00975-KES                                               Date: September 7, 2021

Title: KEVIN ROBINSON v. WILLIAM C. HROMADKA, et al.

PRESENT:

            THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

                Jazmin Dorado                                     Not Present
               Courtroom Clerk                                    Court Reporter

        ATTORNEYS PRESENT FOR                            ATTORNEYS PRESENT FOR
              PLAINTIFF:                                     DEFENDANTD:
             None Present                                     None Present



PROCEEDINGS (IN CHAMBERS):                           Order to Show Cause Why Action Should
                                                      Not Be Dismissed for Failure to Timely
                                                                Serve Defendants


       Plaintiff Kevin Robinson (“Plaintiff”) filed this action on June 1, 2021. (Dkt. 1.) Federal
Rule of Civil Procedure 4(m) generally requires plaintiffs to serve defendants with process
within 90 days after the complaint is filed. Although that 90-day deadline expired on August 30,
2021, Plaintiff has not filed any proof of service as of the date of this order.

      IT IS THEREFORE ORDERED that, on or before September 21, 2021, Plaintiff shall
show cause why this action should not be dismissed without prejudice for failure to timely serve
Defendants.




                                                                      Initials of Deputy Clerk JD
